Wright, J.,
dissenting. In State ex rel. Gay v. Mihm (1994), 68 Ohio St.3d 315, 626 N.E.2d 666, the majority of this court in attempting to dispense “justice” substantially eroded the “some evidence” rule adopted by this court in a myriad of cases in the past. See, e.g., State ex rel. Elliott v. Indus. Comm. (1986), 26 Ohio St.3d 76, 26 OBR 66, 497 N.E.2d 70; State ex rel. Milburn v. Indus. Comm. (1986), 26 Ohio St.3d 119, 26 OBR 102, 498 N.E.2d 440; State ex rel. Hudson v. Indus. Comm. (1984), 12 Ohio St.3d 169, 12 OBR 237, 465 N.E.2d 1289; State ex rel. G F Business Equip., Inc. v. Indus. Comm. (1981), 66 Ohio St.2d 446, 20 O.O.3d 379, 423 N.E.2d 99; State ex rel. Dodson v. Indus. Comm. (1980), 62 Ohio St.2d 408, 16 O.O.3d 439, 406 N.E.2d 513; State ex rel. Humble v. Mark Concepts, Inc. (1979), 60 Ohio St.2d 77, 14 O.O.3d 275, 397 N.E.2d 403. In the words of the majority in Gay, “where the facts of the case indicate that there is a substantial likelihood that a claimant is permanently and totally disabled, courts are not and will not be precluded from ordering the Industrial Commission, in a mandamus action, to award permanent total disability benefits notwithstanding the so-called ‘some evidence’ rule.” Gay, supra, syllabus.
I joined the Chief Justice in his well-reasoned and cogent dissent from this syllabus in Gay. Chief Justice Moyer asked: “What does ‘substantial likelihood’ mean * * *? Which standard [substantial likelihood or some evidence] is to be applied by the court of appeals and this court? How do the standards relate to each other?” In my view, the majority in Gay may have fallen into the morass that prevailed prior to our return to the “some evidence” rule. I submit that we will live to regret the plethora of appeals that will accrue as the result of Gay and its progeny.
Today we see just how far the majority will go in passing out a little “justice.”
*440As pointed out by the majority in the facts but neglected in the body of its opinion, the Industrial Commission held Koonce’s application for permanent total disability compensation in abeyance pending an additional medical examination by Dr. J.Q. Brown. Dr. Brown concluded in his report that Koonce had only a twenty percent permanent partial impairment and that this did not prevent sustained remunerative employment.
One of the problems in this case — in fact, in my belief the controlling issue— stems from the discrepancy between the commissioners’ internal voting sheets and the commission’s order denying permanent total disability compensation. While the voting sheets indicate that the commissioners relied, at least in part, on Dr. Brown’s report, the denial order did not reference it. Rather, the order mentions only the medical reports of Drs. Eboh, Cunningham and Hutchison. The commission’s order and rationale denying Koonce permanent total disability compensation is set forth below:
“The reports of Drs. Eboh, Cunningham and Hutchison were reviewed and evaluated. This order is based particularly upon the report of Dr. Hutchison, the evidence in the file and the evidence adduced at the hearing.
“Mr. Koonce is 61 years of age with a fifth grade education and a 35 year work history as a building maintenance worker. The medical evidence relied upon by Mr. Koonce, the report of Dr. Eboh, indicates Mr. Koonce is permanently and totally disabled when the allowed conditions are factored with a consideration of his education an age. However, the report of Dr. Hutchison, as relied upon by the Commission, relates Mr. Koonce as only an 18% total body impairment from the allowed back conditions and no impairment from the allowed conditions to his hands. This report noted that the degenerative changes found in the diagnostic tests and upon examination are primarily a result of the normal aging process. This report concluded that Mr. Koonce could engage in sustained remunerative employment consistent with normal physical limitations placed upon a person of his age. When these low levels of impairment found by Dr. Hutchison are coupled with a consideration of the nature of the allowed conditions, the limited course of medical treatment over the history of his claim, and limited diagnostic test results, Mr. Koonce shall not be found to be permanently and totally disabled from the allowed conditions in the claims. It should be noted that a consideration of the nature of the allowed conditions and the low levels of impairment found by the Industrial Commission specialist outweigh any consideration of Mr. Koonce’s age or limited education.”
Koonce, of course, filed for the writ of mandamus we have granted today. As any reader can see, regardless of whether the denial order specifically mentions Dr. Brown’s report, the commission’s conclusion in this case is supported not only by “some evidence” but by a substantial amount of reliable and probative *441evidence. Perhaps I am old-fashioned but the decision-making process should involve at least three factors:
(1) A search for “justice,”
(2) A rational reasoning process, and
(3) A respect for precedent and stability in the law.
The majority has ignored items 2 and 3 above. Thus, I must vigorously dissent from the majority’s total departure from an appropriate review of this type of case.